DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on October 6, 2022 has been entered.
Claims 4 and 14 have been canceled without prejudice. Claims 1-3, 5-13 and 15-20 are pending and an action on the merits is as follows.	
Objections to claims 1 and 11 have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 include the limitation “detecting (using an inertial measurement unit, from the monitored and recorded vibratory signatures along the/a first axis”.  However the originally filed disclosure does not properly describe the detecting to be from the monitored and recorded vibratory signatures.  In order to detect the vibratory signatures from the monitored and recorded vibratory signatures, the monitoring and recording of vibratory signatures would have be performed first, then analyzed in order to detect any vibratory signatures that may be equivalent to a significant event.  The specification describes such detection/analysis to be performed during the monitoring along an axis. See applicants’ specification page 13 ¶ [0052].  It is unclear whether the monitoring and recording is to be performed using a different device than the detecting.  Therefore this limitation is considered new matter.
These claims also include the limitation “the inertial measurement unit is isolated from vibrations of a door of the elevator car during travel of the elevator car”.  However the originally filed disclosure does not properly describe the inertial measurement unit to be completely isolated from vibrations of the door.  According to applicants’ specification, “by attaching the sensing apparatus 210 to the door header 104e of the elevator car 103, the sensing apparatus 210 may detect accelerations of the elevator car 103 and while being relatively isolated from vibrations from the doors 104 of the elevator car 103 when the doors 104 are not opening or closing” emphasis added.  See applicants’ specification page 9 ¶ [0042].  The claim differs from the originally filed specification in that the claim requires total isolation from any vibrations of the door during travel of the elevator car, while the specification describes the inertial measurement unit to be relatively isolated.  It is unclear how the inertial measurement unit can be both completely isolated from door vibrations and monitor vibratory signatures of the door during open and close operations of the door since elevator doors vibrate, albeit at small magnitudes, while the elevator car travels. See applicants’ specification page 10 ¶ [0045].  Therefore this limitation is considered new matter.
Claims 2, 3, 5-10, 12, 13 and 15-20 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims then also include the limitations considered as new matter.
Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 includes the limitation “detecting, using an inertial measurement unit, from the monitored and recorded vibratory signatures”.  However the originally filed disclosure does not properly describe how an inertial measurement unit can be used to detect vibratory signatures from monitored and recorded data.  An inertial measurement unit is considered a mechanical sensor, and therefore converts received mechanical energy into electrical data.  As stated by applicants’, “the claimed ‘detecting’ is related to identifying a ‘vibratory signature’”. See page 7 of the response filed October 6, 2022.  Identifying vibratory signatures about equivalent to a significant event from already monitored and recorded vibratory signature data requires computational calculation or comparison of said data via a software algorithm/program.  This is consistent with applicants’ specification, which uses an algorithm to detect significant events along different axes.  See applicants’ specification page 13 ¶ [0052].  It is unclear how a mechanical sensor can perform computational calculations or comparisons from recorded data.  Therefore this claim does not meet the enablement requirement. 
Claims 1 and 11 include the limitation “the inertial measurement unit is isolated from vibrations of a door of the elevator car during travel of the elevator car and configured to monitor vibratory signatures of the door during open and close operations of the door”.  However the originally filed disclosure does not properly describe how the inertial measurement unit is to both be isolated from door vibrations and monitor door vibrations.  It is unclear whether the inertial measurement unit is to mechanically isolate itself from the door during travel of the elevator car, electrically isolate itself from received signals, filter vibrations from the door below a determined threshold, or some other means to isolate the inertial measurement unit.  Therefore these claims do not meet the enablement requirement. 
Claims 2, 3, 5-10, 12, 13 and 15-20 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims then also do not meet the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “detecting, using an inertial measurement unit, from the monitored and recorded vibratory signatures”.  However as shown above, an inertial measurement unit is considered a mechanical sensor, and the detecting is performed via computational calculations or comparisons.  It is unclear how a mechanical sensor can perform computational calculations or comparisons from recorded data.  For examining purposes, this limitation is interpreted as stating “detecting, from the monitored and recorded vibratory signatures”.  
	Claims 1 and 11 include limitations pertaining to “after/before detection of the significant event”.  However the claims do not describe a significant event being detected.  Instead the claims describe detecting a vibratory signature, which is about equivalent to a vibratory signature indicative of a significant event.  Therefore the significant event is not detected, but compared to a detected vibratory signature.  It is unclear whether applicants intend to reference the detected vibratory signature, or introduce new elements into the claims.  For examining purposes, these limitations are interpreted as pertaining to “after/before detection of the vibratory signature”.
Claims 2, 3, 5-10, 12, 13 and 15-20 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 11. 

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 11: The prior art does not teach nor suggest a method or sensing apparatus for monitoring an elevator system comprising: monitoring and recording vibratory signatures along a first axis of an elevator car of the elevator system and along a second axis of the elevator car during operation of the elevator system; detecting from the monitored and recorded vibratory signatures a vibratory signature along the first axis about equivalent to at least one stored vibratory signature indicative of at least one of one or more significant events, wherein an inertial measurement unit is attached to a door header of the elevator car and the inertial measurement unit is isolated from vibrations of a door of the elevator car during travel of the elevator car and configured to monitor vibratory signatures of the door during open and close operations of the door.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2, 3, 5-10, 12, 13 and 15-20 depend from claims 1 or 11 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 7, 2022